      Case: 1:19-cv-07529 Document #: 1 Filed: 11/14/19 Page 1 of 16 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

LABORERS’ PENSION FUND, and             )
LABORERS’ WELFARE FUND OF THE           )
HEALTH AND WELFARE DEPARTMENT           )
OF THE CONSTRUCTION AND GENERAL         )
LABORERS’ DISTRICT COUNCIL OF           )
CHICAGO AND VICINITY, and LABORERS’     )
DISTRICT COUNCIL RETIREE HEALTH         )
AND WELFARE FUND, CATHERINE             )
WENSKUS, not individually but as        )
Administrator of the Funds,             )
     and,                               )
                                        )
       v.                               )
                                        )
DINATALE CONSTRUCTION INC., an Illinois )                   Judge
corporation, NINETTA INC., an Illinois  )
corporation, AMATORE DINATALE,          )                   Case No.
individually, and CARMELA MARSICO,      )
individually,                           )
                                        )
                        Defendants.     )



                                         COMPLAINT

       Plaintiffs, Laborers’ Pension Fund, Laborers’ Welfare Fund of the Health and Welfare

Department of the Construction and General Laborers’ District Council of Chicago and Vicinity,

the Laborers’ District Council Retiree Health and Welfare Fund, and Catherine Wenskus,

Administrator of the Funds (collectively the “Funds”), by their attorneys, Patrick T. Wallace,

Amy N. Carollo, G. Ryan Liska, Katherine Mosenson, and Sara S. Schumann, for their

Complaint against Defendants DiNatale Construction Inc., Ninetta Inc., Amatore DiNatale, and

Carmela Marsico, state:
      Case: 1:19-cv-07529 Document #: 1 Filed: 11/14/19 Page 2 of 16 PageID #:1




                                   JURISDICTION & VENUE

        1.      Jurisdiction is based on Sections 502(e)(1) and (2) and 515 of the Employee

Retirement Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §§1132 (e)(1) and

(2) and 1145, Section 301(a) of the Labor Management Relations Act (“LMRA”) of 1947 as

amended, 29 U.S.C. §185(a), 28 U.S.C. §1331, federal common law, and 805 ILCS 5/1 et seq.

        2.      Venue is proper pursuant to Section 502(e)(2) of ERISA, 29 U.S.C. §1132(e)(2),

and 28 U.S.C. §1391 (a) and (b).

                                         THE PARTIES

        3.      The Funds are multiemployer benefit plans within the meanings of Sections 3(3)

and 3(37) of ERISA. 29 U.S.C. §1002(3) and 37(A). They are established and maintained

pursuant to their respective Agreements and Declarations of Trust in accordance with Section

302(c)(5) of the LMRA. 29 U.S.C. § 186(c)(5). The Funds have offices and conduct business

within this District.

        4.      Plaintiff Catherine Wenskus is the Administrator of the Funds, and has been duly

authorized by the Funds’ Trustees to act on behalf of the Funds in the collection of employer

contributions owed to the Funds and to the Construction and General District Council of Chicago

and Vicinity Training Fund, and with respect to the collection by the Funds of amounts which

have been or are required to be withheld from the wages of employees in payment of Union dues

for transmittal to the Construction and General Laborers’ District Council of Chicago and

Vicinity (the “Union”). With respect to such matters, Wenskus is a fiduciary of the Funds within

the meaning of Section 3(21)(A) of ERISA, 29 U.S.C. §1002(21)(A).

        5.      The Union is a labor organization within the meaning of 29 U.S.C.

§185(a). Since March 14, 2008, the Union and Company are parties to a collective bargaining
      Case: 1:19-cv-07529 Document #: 1 Filed: 11/14/19 Page 3 of 16 PageID #:1




agreement the most recent of which became effective June 1, 2017 (“Agreement”). (A copy of

the most recent Agreement which also binds Company to the Funds’ respective Agreements and

Declarations of Trust is attached hereto as Exhibit A.)

       6.      Defendant Dinatale Construction, Inc. ("Company") is an Illinois corporation,

(hereinafter “Company”), conducts business within this District and was at all times relevant

herein an employer within the meaning of Section 3(5) of ERISA, 29 U.S.C. §1002(5), and

Section 301(a) of the LMRA, 29 U.S.C. §185(c).

       7.      Defendant Amatore Dinatale ("Dinatale") is and was at all relevant times an

officer, shareholder and managing employee of Dinatale.

       8.      Defendant Ninetta, Inc. ("NINETTA") is an Illinois corporation incorporated on

September 12, 2008. NINETTA does business within this District and was at all times relevant

herein an employer within the meaning of Section 3(5) of ERISA, 29 U.S.C. §1002(5), and

Section 301(a) of the LMRA, 29 U.S.C. §185(c).

       9.      Defendant Carmela Marsico ("Marsico") is and was at all relevant times an

officer, shareholder of NINETTA. Marsico is the sister of Dinatale and was simultaneously

employed by the Company and NINETTA. During this time, the Company reported Marsico to

the Funds as a "laborer" and paid fringe benefit contributions on her behalf.

       10.     The Funds have been duly authorized by the Construction and General Laborers’

District Council of Chicago and Vicinity Training Fund (the “Training Fund”), the Midwest

Construction Industry Advancement Fund (“MCIAF”), the Mid-American Regional Bargaining

Association Industry Advancement Fund (“MARBA”), the Chicagoland Construction Safety

Council (the “Safety Fund”), the Laborers’ Employers’ Cooperation and Education Trust

(“LECET”), the Concrete Contractors Association (“CCA”), the CDCNI/CAWCC Contractors’
      Case: 1:19-cv-07529 Document #: 1 Filed: 11/14/19 Page 4 of 16 PageID #:1




Industry Advancement Fund (the “Wall & Ceiling Fund”), the CISCO Uniform Drug/Alcohol

Abuse Program (“CISCO”), the Laborers’ District Council Labor Management Committee

Cooperative (“LDCLMCC”), the Will Grundy Industry Trust Advancement Fund (“WGITA”),

the Illinois Environmental Contractors Association Industry Education Fund (“IECA Fund”), the

Illinois Small Pavers Association Fund (“ISPA”), and the Chicago Area Independent

Construction Association (“CAICA”) to act as an agent in the collection of contributions due to

those Funds.

                                             COUNT I

          (Failure to Submit to an Audit to Determine Employee Benefit Contributions)

          11.   The Funds re-allege paragraphs 1 through 10 above as though fully set forth

herein.

          12.   The Agreement and the Funds’ respective Agreements and Declarations of Trust

obligate Company to make contributions on behalf of its employees covered by the Agreement

for pension benefits, health and welfare benefits, for the training fund and to submit monthly

remittance reports in which Company, inter alia, identifies the employees covered under the

Agreement and the amount of contributions to be remitted to the Funds on behalf of each

covered employee. Pursuant to the terms of the Agreement and the Funds’ respective

Agreements and Declarations of Trust, contributions which are not submitted in a timely fashion

are assessed liquidated damages and interest.

          13.   The Agreement and the Funds’ respective Agreements and Declarations of Trust

require Company to submit its books and records to the Funds on demand for an audit to

determine benefit contribution compliance.

          14.   The Agreement obligates the Company to obtain and maintain a surety bond to
      Case: 1:19-cv-07529 Document #: 1 Filed: 11/14/19 Page 5 of 16 PageID #:1




insure future wages, pension and welfare contributions.

       15.     Notwithstanding the obligations imposed by the Agreement and the

Funds’ respective Agreements and Declarations of Trust, Funds have demanded an audit of the

Company's books and for the time period of March 14, 2008 forward to determine to what extent

the Company deprived the Funds of information needed to administer the Funds and jeopardized

the benefits of the participants and beneficiaries.

       16.     During the requested audit period, the Company had knowledge that individuals

performing work defined as covered under the terms of the collective bargaining agreement

between the Company and the District Council were not being paid the appropriate wages and

were not having the appropriate benefit contributions reported and submitted on their behalf by

the Company to the Funds.

       17.     Under the terms of the Agreement and the Funds’ respective Agreements and

Declarations of Trust, Company is liable for the costs of any audit.

       18.     Company’s actions in failing to submit to an audit to determine benefit

contribution compliance violates Section 515 of ERISA, 29 U.S.C. §1145.

       19.     Pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. §1132 (g)(2), Section 301 of

the LMRA, 29 U.S.C. §185, federal common law, and the terms of the Agreement and the

Funds’ respective Trust Agreements, Company is liable to Funds for unpaid contributions, as

well as interest and liquidated damages on the unpaid contributions, audit costs, and reasonable

attorneys’ fees and costs, and such other legal and equitable relief as the Court deems

appropriate.

       WHEREFORE, Plaintiffs respectfully request this Court enter a judgment against

Defendant Dinatale Construction, Inc.:
      Case: 1:19-cv-07529 Document #: 1 Filed: 11/14/19 Page 6 of 16 PageID #:1




       a.       ordering Defendant Dinatale Construction, Inc. to submit its books and records to

an audit for the time period of March 14, 2008 forward to determine benefit contribution

compliance;

       b.       retaining jurisdiction to enter judgment in sum certain on the amounts revealed as

owing on the audit, if any, including contributions, interest, liquidated damages, audit costs, and

Plaintiffs’ reasonable attorneys’ fees and costs; and

       c.       awarding Plaintiffs any further legal and equitable relief as the Court deems

appropriate.

                                                COUNT II

       (Failure to Submit to an Audit to Determine Dues Contributions Compliance)

       20.      Plaintiffs re-allege paragraphs 1 through 19 of the Complaint as though fully set

forth herein.

       21.      Pursuant to agreement, the Funds have been duly designated to serve as collection

agents for the Union in that the Funds have been given the authority to collect from employers

union dues which have been or should have been deducted from the wages of covered

employees.

       22.      Notwithstanding the obligations imposed by the Agreement, the Company failed

to submit its books and records to an audit to determine dues contributions compliance for the

time period of March 14, 2008 forward, thereby depriving the Union of information.

       WHEREFORE, Plaintiffs respectfully request this Court enter a judgment against

Defendant Dinatale Construction, Inc.:

       a.       ordering Defendant Dinatale Construction, Inc. to submit its books and records to

an audit for the time period of March 14, 2008          forward to determine dues contributions
      Case: 1:19-cv-07529 Document #: 1 Filed: 11/14/19 Page 7 of 16 PageID #:1




compliance;

       b.       retaining jurisdiction to enter judgment in sum certain on the amounts revealed as

owing on the audit, if any, including contributions, liquidated damages, audit costs, and

Plaintiffs’ reasonable attorneys’ fees and costs; and

       c.       awarding Plaintiffs any further legal and equitable relief as the Court deems

appropriate.



                                               COUNT III

                  (Alter Ego Liability and/or Single Employer Liability – Ninetta, Inc.)


       23.      Plaintiffs re-allege paragraphs 1 through 23 of the Complaint as though fully set

forth herein.

       24.      NINETTA was incorporated on September 12, 2008 and served as a vehicle

through which the Company could avoid its collective bargaining agreement obligations during

the audit period. NINETTA did not independently execute a collective bargaining agreement

with the Union.

       25.      During the period September 12, 2008, forward the Company attempted to avoid

its obligations under the Agreement and Declarations of Trust by shifting laborers work covered

under the Agreement to NINETTA. This work included but is not limited to grading and

compacting gravel, framing, pouring concrete for driveways, aprons, sidewalks, and curbs and

dismantling forms.

       26.      This shifting of work involved: (1) paying Company laborer employees through

NINNETA which effectively allowed the Company to conceal its actual laborer payroll hours

from the Funds and/or (2) involved subcontracting the Company's laborers work to NINETTA
      Case: 1:19-cv-07529 Document #: 1 Filed: 11/14/19 Page 8 of 16 PageID #:1




which was performed by Company employees who were in turn paid through NINETTA. Under

this scheme, neither the Company nor NINETTA made fringe benefit and union dues

contributions for this work. The Company's laborer employees received a paycheck from

NINETTA and were paid below the union wage rate as provided by the Agreement. By shifting

this work to NINETTA, the Company was able to perform laborers work without incurring the

union wage and fringe benefit obligations.

       27.    There is an interrelation of operations and centralized control of labor relations

between the Company and NINETTA and both share substantially identical management,

business purposes, operations and supervision. Dinatale directs, controls and manipulates the

activities of the Company and NINETTA including: a) manages the day to day field operations;

b) hiring, firing and layoffs; c) supervision of the employees; and d) managing and shifting

manpower between the Company and NINETTA.

       28.    There is common ownership between the Company and NINETTA via Dintale's

financial control over NINETTA. Dinatale controls the size of the projects on which it works,

and overhead expended by NINETTA on the projects including hours worked by its employees

and hours of work actually paid to its employees.

       29.    While being paid through NINETTA, the employees reported to and took

direction from Dinatale and the Company's foreman (not NINETTA's) and the employees hours

were tracked by the Company's foreman and reported to Dinatale.

       30.    The Company and NINETTA performed similar work in they both provide

concrete construction including but not limited to grading and compacting gravel, framing,

pouring concrete for driveways, aprons, sidewalks, and curbs and erecting and dismantling of

forms. All of this work is laborers work covered the Agreement and Declarations of Trust.
      Case: 1:19-cv-07529 Document #: 1 Filed: 11/14/19 Page 9 of 16 PageID #:1




       31.     While working being paid through NINETTA, the Company's employees reported

to either the Company's yard located in Addison, Illinois or to the Company's projects and

utilized the Company's equipment and trucks.

       32.     The Company and NINETTA have the same registered agent, maintain and

identical line of business and customers and upon information and belief, the Company and

NINETTA utilize the same payroll service, Intuit Payroll. Furthermore, both companies perform

work in the same trade and geographical jurisdiction of the Plaintiffs' Union.

       33.     NINETTA's activities and business operations are conducted in a complimentary

method to further the Company’s business activities and both companies are a single integrated

enterprise and alter egos of one another.

       34.     As an alter ego to and/or single employer with the Company, NINETTA is bound

to the terms of the Agreement and the Funds’ respective Trust Agreements and required to

submit its books and records for an audit covering the period March 14, 2008 forward. ("Audit

Period")

       35.     As an alter ego and/or single employer with the Company, NINETTA is liable for

the Company’s debts to the Funds as well as its own liability to the Funds as a result of

performing work covered by the Agreement during the Audit Period and not paying

corresponding fringe benefit and union dues contributions.

       WHEREFORE, Plaintiffs respectfully request this Court to enter judgment against

Defendant NINETTA, Inc., as follows:

       (a)     Finding that NINETTA, Inc. is an alter ego of and/or single employer with

Dinatale Construction, Inc.;

       (b)     Finding that NINETTA, Inc. is jointly and severally liable to the Funds for the
     Case: 1:19-cv-07529 Document #: 1 Filed: 11/14/19 Page 10 of 16 PageID #:1




delinquent contributions, dues, interest, liquidated damages and attorneys’ fees and court costs

owed by Dinatale Construction, Inc. as set forth in Counts I and II;

          (c)   Ordering NINETTA, Inc. to submit their books and records to an audit for the

time period of March 14, 2008 forward;

          (d)   Enter judgment in sum certain against NINETTA, Inc. and Dinatale Construction,

Inc., jointly and severally, on amounts due and owing on the NINETTA, Inc. fringe benefit and

dues compliance audit including liquidated damages, interest, audit costs, attorney fees and costs

for the period March 14, 2008 forward;

          (e)   Granting all such other legal and equitable relief as the Court deems just and

proper.

                                          COUNT IV
                                  (Fraud - Amatore Dinatale)

          36.   Plaintiffs Funds re-allege paragraphs 1 through 35 of the Complaint as though

fully set forth herein.

          37.   The Court has supplemental jurisdiction over this cause of action pursuant to 28

U.S.C. §1367(a).

          38.   Dinatale, as Officer and Shareholder of the Company, had the ability to control

and direct the employment and reporting obligations of individuals performing work defined as

covered under the terms of the Agreements between the Company and the Union.

          39.   At times relevant herein, Dinatale had knowledge that individuals performing

work defined as covered under the terms of the Agreement between the Company and the Union

were not being paid the appropriate wages and were not having the appropriate benefit

contributions reported and submitted on their behalf by the Company to the Funds.
     Case: 1:19-cv-07529 Document #: 1 Filed: 11/14/19 Page 11 of 16 PageID #:1




       40.     To avoid paying overtime wages and fringe benefit contributions, Dinatale

funneled the Company's payroll through NINETTA which Dinatale used as a vehicle for the

Company to avoid its obligations under the Agreement during the Audit Period.

       41.     The Company, under the direction and control of Dinatale, failed to properly

record and pay wages and benefits on hours worked by employees performing laborers work

during the relevant time period including, but not limited to Pedro Roman.

       42.     Dinatale intentionally shifted laborers work and funneled Company payroll

through NINETTA with the intent to avoid paying the appropriate wages and benefit

contributions required under the terms of the Agreements and the Funds' respective Agreements

and Declarations of Trust.

       43.     Signatory contractors are required to submit monthly benefit contribution reports

on the tenth day of the month following the month in which covered work was performed

identifying the numbers of hours worked by individuals who perform covered work under the

terms of the Agreements. Benefit reports submitted to the Funds provide in relevant part:

        EMPLOYER’S WARRANTY AND ACCEPTANCE: The undersigned employer
hereby warrants that this report accurately states all hours worked by all laborers in its employ.
In addition, the employer hereby agrees to be bound to the terms of the current collective
bargaining agreement executed between the Construction and General Laborers’ District Council
of Chicago and Vicinity and the relevant Multi Employer Associations. Further, the undersigned
hereby expressly accepts and agrees to be bound by the Trust agreements governing the
Laborers’ Pension and Welfare, et al., and accepts all of the terms thereof with the intention of
providing benefits to its laborers.

       44.     The dues report forms also contain a warranty clause which provides:

        EMPLOYER’S WARRANTY AND ACCEPTANCE: By the submission of this
report, Employer expressly warrants and affirms that this report accurately states all hours
worked by the Employer’s laborer employees. By signing this report, the Employer hereby
accepts, adopts and agrees to be bound by the terms and conditions of the Independent
Construction Industry Collective Bargaining Agreement with the Construction and General
Laborers’ District council of Chicago and Vicinity (the “Union”) and any extension, renewal,
modification or amendment of that Agreement.
     Case: 1:19-cv-07529 Document #: 1 Filed: 11/14/19 Page 12 of 16 PageID #:1




       45.     By funneling the Company's laborers work payroll through NINETTA and not

reporting and paying the corresponding fringe benefit and dues contributions on those hours,

Dinatale knowingly submitted or caused to be submitted false benefit and corresponding dues

reports on behalf of the Company.

       46.     The Funds relied to their detriment on the false reports submitted by Dinatale.

Specifically, if the Funds had been aware that the Company had failed to pay and report the

proper wages, dues and benefit contributions for work performed on the Company’s projects, the

Funds, through the Union, would have taken all lawful steps permitted under the Agreements

including, but not limited to, taking job actions against the Company and filing the appropriate

lawsuit. Further, if the Funds had been aware of the underpayment of wages, dues and benefit

contributions, the Funds would have been precluded from crediting hours for the incomplete

reports submitted by the Company at the direction of the Dinatale and would have commenced

the appropriate lawsuit at an earlier date. Thus, by submitting or causing to be submitted false

reports, Dinatale enabled the Company to continue to operate resulting in a benefit to Dinatale

and increased the liabilities owed by the Company and NINETTA to the Funds.

       47.     The Funds and the plan participants have suffered harm as a direct result of the

false benefit and dues reports submitted on behalf of the Company by Dinatale. Specifically, the

Funds have incurred unpaid benefit contributions, dues, interest, liquidated damages, audit costs,

and attorneys' fees and expenses. The Funds have also provided benefit coverage to individuals

based on the submission of the incomplete and false reports. Said coverage would not have been

provided had the Funds been aware that the reports were false and incomplete. As a result of the

systematic under-reporting, individuals may have received eligibility based on less hours than

actually worked, future welfare contribution rates may be impacted, the Pension Fund may be
     Case: 1:19-cv-07529 Document #: 1 Filed: 11/14/19 Page 13 of 16 PageID #:1




required to provide benefits to participants for which no contributions have been received, and in

the event that the Funds are unable to obtain full recovery of all amounts due from the Company

and NINETTA, the Funds may become under-funded.

        48.     Dinatale personally benefited from the submission of false reports submitted by

the Company to the Funds enabling the Company to continue operations and obtain financial

gain including the payment of wages and/or bonuses and/or dividends to Dinatale as a result of

the continued operation of the Company. Thus, Dinatale obtained a direct financial gain as a

result of the submission of false benefit and dues reports to the Funds.

        49.     Dinatale is personally liable for any unpaid benefit contributions, dues, interest,

liquidated damages, audit costs, and wages owed by the Company and NINETTA to the Funds

and should be found jointly and severally liable for all amounts revealed as due and owing

pursuant to the Counts I through III of the Funds' Complaint.

        WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in favor of

the Funds and against Defendant Amatore Dinatale jointly and severally for all amounts due to

the Funds as sought in Counts I through III, the costs of any additional damages sustained by the

Funds as a result of the fraudulent misrepresentations, and any other legal and equitable relief as

the Court deems just and appropriate.

                                            COUNT V
                                    (Fraud - Carmela Marsico)

        50.     Plaintiffs Funds re-allege paragraphs 1 through 49 of the Complaint as though

fully set forth herein.

        51.     The Court has supplemental jurisdiction over this cause of action pursuant to 28

U.S.C. §1367(a).
     Case: 1:19-cv-07529 Document #: 1 Filed: 11/14/19 Page 14 of 16 PageID #:1




       52.     At all relevant times, Marsico was a shareholder and owner of NINETTA and was

simultaneously employed by NINETTA and the Company.

       53.     Marsico knowingly participated in Dinatale's scheme to defraud the Funds by

forming and serving as the figurehead of NINETTA which Marsico knew was being used by the

Company and Dinatale as a vehicle to evade the Company's fringe benefit and union dues

contribution obligations under the Agreement.

       54.     During the Audit Period, Marsico actively participated in this fraud scheme by

working in concert with the Company and Dinatale. One part of this scheme involved the

Company's underpayment of overtime hours and fringe benefit and union dues contributions and

was carried out as follows. In the event a Company laborer employee reached forty (40) hours

in a given week, any overtime hours he/she worked for the Company would be paid by Marsico

through her company NINETTA. However, Marsico, would pay the hours at straight time and

not the overtime rate as set forth in the Company's Agreement with the Union. Furthermore,

neither the Company nor NINETTA would pay the corresponding fringe benefit and union dues

contributions on these hours.

       55.     Marsico had knowledge that individuals performing work defined as covered

under the terms of the collective bargaining agreement between the Company and the Union

were not being paid the appropriate wages and were not having the appropriate benefit

contributions reported and submitted on their behalf by the Company and that NINETTA was

being used as a vehicle to evade the Company's obligations.

       56.     The Funds relied to their detriment on the false reports submitted by the

Company. Specifically, if the Funds had been aware that the Company had failed to pay and

report the proper wages, dues and benefit contributions for work performed on the Company’s
     Case: 1:19-cv-07529 Document #: 1 Filed: 11/14/19 Page 15 of 16 PageID #:1




projects, the Funds, through the Union, would have taken all lawful steps permitted under the

Agreements including, but not limited to, taking job actions against the Company and filing the

appropriate lawsuit. Further, if the Funds had been aware of the underpayment of wages, dues

and benefit contributions, the Funds would have been precluded from crediting hours for the

incomplete reports submitted by the Company and would have commenced the appropriate

lawsuit at an earlier date. Thus, by actively participating in and enabling the Company to funnel

its payroll through NINETTA, Marsico actions allowed the Company to continue to operate

resulting in a benefit to Marsico (who was also employed by the Company) and increasing the

liabilities owed by the Company and NINETTA to the Funds.

       57.     The Funds and the plan participants have suffered harm as a direct result of the

false benefit and dues reports submitted on behalf of the Company. Specifically, the Funds have

incurred unpaid benefit contributions, dues, interest, liquidated damages, audit costs, and

attorneys' fees and expenses. The Funds have also provided benefit coverage to individuals based

on the submission of the incomplete and false reports. Said coverage would not have been

provided had the Funds been aware that the reports were false and incomplete. As a result of the

systematic under-reporting, individuals may have received eligibility based on less hours than

actually worked, future welfare contribution rates may be impacted, the Pension Fund may be

required to provide benefits to participants for which no contributions have been received, and in

the event that the Funds are unable to obtain full recovery of all amounts due from the Company

and NINETTA, the Funds may become under-funded.

       58.     Marsico personally benefited from the submission of false reports submitted by

the Company to the Funds enabling the Company to continue operations and obtain financial

gain including the payment of wages and/or bonuses to Marsico as a result of the continued
     Case: 1:19-cv-07529 Document #: 1 Filed: 11/14/19 Page 16 of 16 PageID #:1




operation of the Company. Thus, Marsico obtained a direct financial gain as a result of the

submission of false benefit and dues reports to the Funds.

       59.     Marsico is personally liable for any unpaid benefit contributions, dues, interest,

liquidated damages, audit costs, and wages owed by the Company and NINETTA to the Funds

and should be found jointly and severally liable for all amounts revealed as due and owing

pursuant to the Counts I through III of the Funds' Complaint.

       WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in favor of

the Funds and against Defendant Carmela Marsico jointly and severally for all amounts due to

the Funds as sought in Counts I through III, the costs of any additional damages sustained by the

Funds as a result of the fraudulent misrepresentations, and any other legal and equitable relief as

the Court deems just and appropriate.



November 14, 2019                                    Respectfully submitted,

                                                     Laborers’ Pension Fund, et al.


                                                     By: /s/ G. Ryan Liska

G. Ryan Liska
Office of Fund Counsel
111 West Jackson Boulevard
Suite 1415
Chicago, Illinois 60604
(312) 692-1540
